Citation Nr: 9904736	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-00 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


REMAND

The veteran contends that he is entitled to service 
connection for PTSD as it developed as a result of stressors 
experienced beginning in January 1991, during Desert Storm.  
These claimed stressors include: experiencing SCUD missile 
attacks while residing at Kobar Towers; working as a mechanic 
operating a recovery vehicle in dangerous areas; witnessing 
dead and burned bodies; exchanging fire in Kuwait; 
maneuvering through bunkers that may have been rigged with 
explosives; working near burning oil wells and with sleep 
deprivation; and fearing gas attacks and getting lost.  The 
Board acknowledges the veteran's contentions; however, a 
review of the record reflects that additional development by 
the RO is necessary before the Board can proceed further in 
evaluating the veteran's claim.

To establish service connection for PTSD, the evidence must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  In this case, and contrary to the RO's 
assertions set forth in its July 1998 Supplemental Statement 
of the Case, the evidence of record includes clear diagnoses 
of PTSD.  Although a VA examiner was less than definitive in 
diagnosing the veteran with "probable PTSD...from a 
combination of premilitary and war-time experiences" in 
February 1997, clear diagnoses of PTSD were rendered in 
November 1996, during a VA hospitalization, and in December 
1996 and January 1997, during outpatient treatment.  In all 
cases, the diagnoses were based, at least in part, on the 
veteran's reported military history.  

The veteran is claiming that his PTSD developed as a result 
of both noncombat and combat-related stressors.  Thus, with 
regard to the alleged stressors that are unrelated to combat, 
verification of those stressors by the RO is necessary.  The 
veteran has not specifically alleged that he engaged in 
combat; however, as the veteran may have served in a combat 
zone, the RO should also attempt to verify any combat-related 
duty through the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 148-149 (1997) 
(citing Zarycki v. Brown, 6 Vet. App. 91, 93 (1993)). 
Thereafter, in the event that any of the alleged stressors 
are verified, the veteran should be afforded a comprehensive 
VA examination for the purpose of determining whether any 
current PTSD symptomatology is linked to verified in-service 
stressors.

To ensure that due process requirements are met and that the 
veteran is afforded sufficient consideration with regard to 
his appeal, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran for 
additional information pertaining to his 
claimed stressors and any actual combat 
experiences.  The veteran's response 
should be as specific as possible, and 
include dates, places, and detailed 
descriptions of the events and locations 
involved.

2.  The RO should provide such 
information to USASCRUR, 7798 Cissa Road, 
Springfield, Virginia 22150.  The RO 
should request USASCRUR to research 
further the veteran's statements (or the 
RO's summary of the pertinent information 
contained therein), to indicate, based on 
any additional evidence provided, whether 
the veteran engaged in combat in Vietnam, 
and to verify any alleged stressor.

3.  After receiving a response from 
USASCRUR, and completing any additional 
development warranted or suggested by 
that office, see Zarycki, 6 Vet. App. at 
99, the RO should prepare a report 
detailing the nature of any combat 
action, or in-service stressful event, 
verified.  If no combat and/or stressor 
has been verified, the RO should so state 
in its report, which should then be added 
to the claims file.

4.  After the above development has been 
accomplished, and if the RO has 
determined the veteran engaged in combat 
or that a claimed stressor has been 
verified, the veteran should be afforded 
a comprehensive examination by a VA 
psychiatrist.  Prior to the examination, 
the examiner should be furnished a copy 
of the veteran's claims file, and a copy 
of this REMAND, for review.  The purpose 
of the examination is to determine 
whether the veteran currently has PTSD, 
and if so, whether that disorder is 
related to the veteran's period of active 
service.  Following a comprehensive 
examination, during which all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, the examiner should opine 
as to whether any alleged stressor as 
verified by the RO is sufficient to 
support a diagnosis of PTSD, and whether 
any PTSD symptomatology is in fact 
related to the pertinent stressor(s).  
The examiner should express clearly the 
rationale on which the opinion is based.  
He should not rely upon an unverified 
combat or stressor history; otherwise, 
his examination report will be returned 
as inadequate for rating purposes.  See 
West v. Brown, 7 Vet. App. 70, 77 (1994).

5.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If either report 
is deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all evidence accumulated.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded the appropriate time period to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of that claim.  
The Board notes that the veteran's cooperation in reporting 
for his scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with his appeal; 
however, no action is required until he is further notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



- 5 -


